Citation Nr: 0617591	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-28 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart murmur 
(claimed as a heart problem due to asthma medication).

2.  Entitlement to service connection for arthritis/joint 
aches (claimed as due to asthma medication).

3.  Entitlement to service connection for headaches (claimed 
as due to asthma medication).

4.  Entitlement to service connection for obesity.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for allergies.




ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in December 
2002 and June 2003, by the Department of Veterans Affairs 
(VA) regional office (RO) in Nashville, Tennessee.  Service 
connection for allergies and asthma was denied in the 
December 2002 determination and service connection for a 
heart murmur, arthritis, weight gain, and severe headaches 
was denied in the June 2003 determination.

The issues of service connection for arthritis/joint aches, 
headaches, asthma, and allergies are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A functional heart murmur was shown in service; there is 
no competent evidence that the veteran currently has heart 
disease or a disabling heart murmur.

2.  Excess weight was shown in service and there is a current 
diagnosis of morbid obesity; there is no competent medical 
evidence that establishes a relationship between the current 
obesity and service.




CONCLUSIONS OF LAW

1.  A heart murmur disability was not incurred in or 
aggravated by military service and may not be presumed to be 
of service onset.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

2.  Service connection for obesity is not warranted.   
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the veteran was sent a VCAA notice letter in February 
2003, four months before the initial rating decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Also see 
VAOPGCPREC 7-2004.  The notice complies with the four 
requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
in that it (1) informs the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informs the claimant about the information and 
evidence the claimant is expected to provide; (3) informs the 
claimant about the information and evidence that VA will 
attempt to provide on her behalf; and (4) requests the 
claimant provide any evidence in her possession that pertains 
to the claim.  The notice letter addressed all four elements.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was only informed of the 
existence of a disability and the connection between the 
veteran's service and the disability elements.  Despite the 
exclusion of three elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the veteran's status as an 
honorably discharged veteran was previously established.  
Since the Board finds that service connection for a heart 
murmur and obesity is not warranted in this appeal, the 
degree of disability and an effective date for service 
connection for a heart murmur and obesity are not issues 
before the Board.  In sum, the lack of notice has no 
prejudicial consequence.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  No VA 
examination was scheduled to address the nature and etiology 
of the veteran's claimed heart murmur because the record 
reflected no current disability.  An examination was not 
scheduled to address the nature and etiology of the veteran's 
claimed obesity because there is no indication in the extant 
record that a relationship exists.  38 C.F.R. § 3.159(c)(4).  
There is sufficient medical evidence of record to make a 
decision on the claims on appeal decided herein.


Law and Regulations

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  In order to show a chronic disease in service 
there must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2005).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection may be presumed for cardiovascular renal 
disease if it is manifested to a degree of 10 percent or more 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  her service medical 
records, private treatment records, a VA examination report 
and her contentions, as presented in statements.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claims.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Heart Murmur

The veteran contends that she has a heart murmur secondary to 
medication that she takes to treat asthma, a disability which 
she also claims is service-connected.  Thus at first glance, 
service connection for a heart murmur would appear to be 
inextricably intertwined with service connection for asthma.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  However, the Board may proceed with its 
adjudication of service connection for a heart murmur because 
the evidence fails to establish a current heart murmur 
disability, an essential element of a claim for service 
connection.  38 U.S.C.A. §§ 1110, 1131 (West 2002); see 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (Service 
connection may not be granted unless a current disability 
exists).  Without competent evidence of a current disabling 
heart murmur, service connection for a heart murmur is not 
established.

The evidence shows the veteran was diagnosed with a Grade 
II/IV SEM (systolic ejection murmur) while in service.  The 
clinician, who made the finding, assessed the murmur as 
"functional".  A functional murmur is defined as "a 
cardiac murmur generated in the absence of organic cardiac 
disease."  Dorland's Illustrated Medical Dictionary, 1140 
(29th ed. 2000).  (Emphasis added.)  Consequently, no 
disabling heart murmur is demonstrated in service.  Post-
service, treatment records show in September and October 
2002, the veteran complained of chest pains, amongst other 
symptoms.  On both occasions, an electrocardiogram (EKG) was 
done.  On the first occasion, the EKG was interpreted to show 
no acute changes and no diagnosis of a cardiovascular 
disability is shown.  On the second occasion, the EKG was 
interpreted as normal, other than right ventricular delay.  
Again, the treating clinician(s) diagnosed no cardiovascular 
disability.  The record reflects no other pertinent findings 
in post-service records.  As such, a review of the record 
failed to disclose a current disability from a heart murmur.  
Because there is no evidence of a heart murmur disability or 
other heart disease, no such disability can be found to be 
connected to service directly or secondary to a service-
connected disability.  Accordingly, service connection is not 
warranted for a heart murmur or "a heart problem" as 
claimed.

Obesity

The veteran contends that she is currently disabled by 
obesity, which is directly related to her service.  Although 
the evidence does, in fact, demonstrate that the veteran 
gained substantial weight in service, the Board finds that 
there is no basis for service connection for obesity because 
it is not a disability.

The Court defined "disability" in the context of veterans' 
benefits as an impairment of earning capacity resulting from 
a disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  The question is, therefore, whether the 
veteran's obesity is due to a disease or injury.  The Federal 
Circuit has defined "injury" as "damage inflicted on the 
body by an external force."  See Terry v. Principi, 340 F.3d 
1378, 1384 (Fed. Cir. 2003), citing Dorland's Illustrated 
Medical Dictionary, 901 (29th Ed. 2000).  The Federal Circuit 
defined "disease" as "any deviation from or interruption 
of the normal structure or function of a part, organ, or 
system of the body."  Terry, 340 F.3d at 1384, citing 
Dorland's, 511.  Obesity that is not due to underlying 
pathology cannot be considered a deviation from or 
interruption of the normal structure or function of the body; 
the storage of calories for future use represents the body 
working most efficiently at what it is designed to do.  The 
veteran's service medical records show that she first 
exceeded the service's maximum allowable weight in 1980.  She 
complained that she wanted to lose weight.  The veteran was 
referred to Mental Health for intake into the Behavior 
Modification Weight Control Program.  In conjunction with the 
referral, the veteran underwent a thyroid work-up and a 
cardiovascular work-up, which were both within normal limits.  
Thus, the veteran was admitted to the program, which included 
a low-calorie diet regimen and physical training.  There is 
no indication in the record, such as a waiver for weight 
standards, that any underlying disease or injury was 
considered the cause of the veteran's excess weight.  Her 
referral to the Behavior Modification Program and 
implementation of a low calorie diet underscores the 
assessment that the origin of the veteran's excess weight was 
an excessive caloric intake.  Obesity caused by overeating is 
not caused by an external force; the obesity is a result of 
the veteran's behavior, as her enrollment in the Behavior 
Modification Program implies.  Post-service treatment records 
do not disclose any medical evidence that shows the veteran's 
morbid obesity is the result of an underlying disease or 
injury that is related to service.

In sum, the evidence shows that the veteran had substantial 
weight gain in service that continued post-service and she 
has a current diagnosis of morbid obesity; however, because 
the etiology of the obesity is the veteran's behavior, it is 
not a disability for which service connection may be 
established.  Accordingly, service connection for obesity is 
not warranted.


ORDER

Service connection for a heart murmur (claimed as a heart 
problem) is denied.

Service connection for obesity is denied.


REMAND

The Board finds that medical examination and opinion are 
necessary to resolve the remaining issues on appeal.  These 
are necessary when the record does not contain sufficient 
competent evidence to decide the claim, but it does include 
the following: (1) competent lay or medical evidence of a 
current diagnosed disability or persistent symptoms of a 
disability; (2) an event, injury, or disease in service; and 
(3) and an indication that the claimed disability or symptoms 
may be associated with the established event, injury, or 
disease in service or another service-connected disability.  
Since service medical records reflect respiratory complaints 
and these complaints currently persist, an examination is 
needed to ascertain the nature and etiology of the veteran's 
current asthma, headaches, and allergies.  This is needed 
notwithstanding the VA compensation examination performed in 
September 2002, because the clinician who examined the 
veteran did not have her claims file to review and did not 
provide a nexus opinion.  As the Court has stated, "The duty 
to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation will be a fully informed one."  Waddell v. Brown, 
5 Vet. App. 454, 456 (1993); (quoting Green v. Derwinski); 
see also Ardison v. Brown, 6 Vet. App. 405, 407 (1994) 
(inadequate examination frustrated judicial review); 
38 C.F.R. § 4.2 (2005).  

The Board finds an examination is also necessary to resolve 
the veteran's claim for service connection for 
arthritis/joint aches.  Treatment notes in May 2001 reflect 
under PMH (past medical history) that treatment with Flovent 
was discontinued secondary to joint pain.  The Board is 
unable to locate any physician's notes that corroborate the 
medical history.  However, the records generated from the 
veteran's treatment as a military dependent have not been 
associated with the file.  Consequently, the Board finds an 
examination to determine the nature and status of the 
veteran's arthritis/joint aches complaints and their etiology 
is necessary after all necessary medical records are 
obtained.

With regard to the request for records covering treatment as 
a military dependent at Ellington Air Force Base, the 
response from the National Personnel Records Center indicated 
the latest records retirement from the base occurred in 1976.  
While the RO concluded that with this response it had 
exhausted its efforts to locate the records, the Board does 
not find this to be the case.  When the RO requested the 
veteran execute a release to obtain her dependent treatment 
records, the RO also requested information from the veteran 
regarding whether she received inpatient and outpatient 
treatment as a dependent at any other service facility.  The 
RO did not request that she identify the facilities or the 
dates of treatment.  For reasons unknown, the veteran did not 
respond to the RO's questions regarding other service 
facilities.  NA (National Archives and Records 
Administration) Form 13042 identifies "each military medical 
facility at which this patient received outpatient care for 
any reason, and the year(s) of such care" as information 
needed to locate records.  Furthermore, the form emphasizes 
by use of italics that the year and place of last outpatient 
treatment are the most important.  The RO did not inform the 
veteran, either in its original request for the information 
or in its notification that it could not obtain the dependent 
treatment records, that the information regarding the 
locations of ALL outpatient care as a dependent was crucial 
to locating the records, i.e., the RO must have the 
information.  Consequently, an additional notification and 
request for information is needed to resolve the issue of 
availability of the dependent treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  The RO's 
attention is directed to Dingess, 19 Vet. 
App. 473 (2006) (requiring VCAA notice to 
include the five elements of a service 
connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a 
connection between the veteran's service 
and the disability; (4) degree of 
disability; and (5) effective date of the 
disability.)  The RO should provide the 
appellant written notification specific 
to her claims for service connection for 
arthritis/joint aches (claimed as due to 
asthma medication), headaches (claimed as 
due to asthma medication), asthma, and 
allergies.  The appellant should also be 
advised that she must identify each 
military medical facility at which she 
received outpatient care as a dependent 
for any reason, and the year(s) of such 
care.  The appellant should further be 
requested to submit all evidence in her 
possession that pertains to her claims.

2.  When the above evidentiary development 
has been accomplished, associate any 
additional records with the file and 
schedule the veteran for a respiratory 
examination to determine the nature and 
etiology of any asthma and allergies, if 
present.  The claims file must be made 
available to the examiner, and the 
examiner is requested to confirm that 
pertinent documents therein were reviewed.  
All tests and studies thought necessary by 
the examiner should be performed.

In the examination report, the examiner 
should report whether an asthma disability 
and allergies are found, and should state 
an opinion as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) the result of, or otherwise 
etiologically related to, injury or 
disease that the veteran incurred during 
service.  The examiner should state an 
opinion as to when (approximate year and 
month) the disorders in question had their 
onset.  With regard to allergies, the 
examiner should also opine whether such 
disability pre-existed service, and, if 
so, whether it is at least as likely as 
not (50 percent or greater probability) 
that such disability was aggravated during 
service.  The clinician should note that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition, beyond its natural progression, 
versus a temporary flare-up of symptoms.  

If the examiner cannot answer any of the 
above questions without resort to 
speculation, he or she should so indicate.  
The physician should provide a rationale 
for any opinion provided.

3.  Schedule the veteran for a 
neurological examination to determine the 
nature and etiology of any headaches 
disability found to be present.  The 
claims file should be provided to and 
pertinent documents therein reviewed by 
the examiner in conjunction with the 
examination.  All tests and studies 
thought necessary by the examiner should 
be performed.

In the examination report, the examiner 
should report whether a headaches 
disability is found, and should state an 
opinion as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) that the headaches, if found, are 
the result of, or otherwise etiologically 
related to injury or disease that the 
veteran incurred during service.  The 
examiner should also opine as to any 
existing relationship between the 
headaches and treatment for the veteran's 
asthma.  The examiner should state an 
opinion as to when (approximate year and 
month) the disorder in question had its 
onset. 

If the examiner cannot answer any of the 
above questions without resort to 
speculation, he or she should so indicate.  
The physician should provide a rationale 
for any opinion provided.

4.  If, and only if, the respiratory 
examiner opines that the veteran has 
asthma that is related to service, 
schedule the veteran for an orthopedic 
examination to determine the nature and 
etiology of any arthritis/joint aches 
disability, if found to be present.  The 
claims file should be provided to and 
pertinent documents therein reviewed by 
the examiner in conjunction with the 
examination.  All tests and studies 
thought necessary by the examiner should 
be performed.

In the examination report, the examiner 
should report whether arthritis/joint 
aches are found, and should state an 
opinion as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) that the arthritis/joint aches, 
if found, are the result of, or otherwise 
etiologically related to treatment for the 
veteran's asthma.  The examiner should 
state an opinion as to when (approximate 
year and month) the disorders in question 
had their onset. 

If the examiner cannot answer any of the 
above questions without resort to 
speculation, he or she should so indicate.  
The physician should provide a rationale 
for any opinion provided.

5.  The appellant is advised that failure 
to report for the scheduled examination(s) 
may have adverse consequences to her claims 
as the information requested on the 
examination(s) addresses questions of 
symptomatology that are vital in her 
claims.  38 C.F.R. § 3.655 (2005); Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

6.  Thereafter, the AMC should ensure that 
no other notification or development 
action, in addition to that directed above, 
is required.  If further action is 
required, the AMC should undertake it 
before further adjudication of the claims.

7.  Thereafter, the AMC should readjudicate 
the claims for service connection for 
arthritis/joint aches, headaches, asthma, 
and allergies.  If any of the claims 
remains denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case, and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


